EXHIBIT 10
 
GENERAL ELECTRIC CAPITAL CORPORATION AND CONSOLIDATED AFFILIATES
 
AMENDED AND RESTATED AGREEMENT
 
AMENDED AND RESTATED AGREEMENT (the "Agreement"), dated April 10, 2015, by and
between GENERAL ELECTRIC COMPANY, a New York corporation ("GE") and GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation ("GE Capital").
WITNESSETH:
WHEREAS, GE owns all of the outstanding common stock of GE Capital;
WHEREAS, GE and GE Capital have approved a new plan announced on April 10, 2015
regarding GE Capital;
WHEREAS, GE and GE Capital consider it to be in their respective best interests
that GE fully, irrevocably and unconditionally guarantee GE Capital's
obligations under certain debt securities issued or guaranteed by GE Capital on
the terms provided herein; and
WHEREAS, GE and GE Capital wish to amend and restate an agreement originally
entered into on March 28, 1991 and previously amended and restated on October
29, 2009 and February 24, 2015 (the "Prior Agreement") on the terms provided
herein.
NOW, THEREFORE, in consideration of the foregoing, the mutual advantage and
benefit of the parties hereto and other good and valuable consideration, the
parties hereto hereby amend and restate the Prior Agreement in its entirety as
follows:
1.
GE hereby fully, irrevocably and unconditionally guarantees, in accordance with
the terms set forth in Appendix A hereto, the payment of the principal
(including premium, if any) of and any interest (together with additional
amounts, if any) on (A) any and all debt securities (with an original stated
maturity in excess of 270 days) issued or guaranteed by GE Capital that are
described on Annex I hereto, provided such debt securities are outstanding on
the date of this Agreement ("Outstanding Debt Securities") and (B) any and all
short-term debt securities outstanding and to be issued from time to time under
the commercial paper programs described on Annex II hereto ("CP Securities"). 
Each party entitled to receive payments of principal (including premium, if any)
and interest (together with additional amounts, if any) under the indentures,
issuing and paying agency agreements, purchase agreements, program documents or
other similar primary agreements or instruments related to the Outstanding Debt
Securities or CP Securities (each, an "Applicable Instrument"), as determined
thereunder, and no other party, is an intended third party beneficiary of the
guarantee provided in this paragraph and in Appendix A.
 

2.
This Agreement may be amended without the consent of any party entitled to
receive payments under the Outstanding Debt Securities or CP Securities (as
determined by the Applicable Instrument) to add the holders of additional
classes of debt as third party beneficiaries of this Agreement (including by
adding additional debt securities to Annex I

(1)

--------------------------------------------------------------------------------

 
or additional commercial paper programs to Annex II) or in a manner not adverse
to any such party.  The parties hereto also reserve the right without the
consent of any other party to amend the commercial paper programs described on
Annex II hereto, provided that any amendment related to the guarantee provided
by this Agreement that is not otherwise permitted, shall only be applied
prospectively to CP Securities issued following the date of such amendment.

3.
This Agreement is not, and nothing herein contained and nothing done pursuant
hereto by GE shall be deemed to constitute, a guarantee or assurance by GE of
the payment of any indebtedness, obligation or liability of any kind or
character whatsoever of GE Capital or any of GE Capital's direct or indirect
subsidiaries, other than the Outstanding Debt Securities or CP Securities.

4.
This Agreement shall automatically terminate in the event: (a) GE assumes all
obligations of GE Capital under, or as guarantor of, the Outstanding Debt
Securities and CP Securities, whether by operation of law or otherwise or (b) as
to each separate class of Outstanding Debt Securities or CP Securities program,
the Applicable Instrument governing such Outstanding Debt Securities or CP
Securities has been amended to include, or otherwise has the benefit of, a full
and unconditional guarantee by GE substantially on the terms set forth in
Appendix A hereto.

5.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

6.
This Agreement may be executed in counterparts, each of which when so executed
and delivered shall be deemed an original, but such counterparts together shall
constitute one and the same instrument. 

(2)

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed the day and year first above written.


GENERAL ELECTRIC COMPANY


By: /s/ Jeffrey S. Bornstein­­­­­­­­­­­­­­­­­­­­_______________________
Name: Jeffrey S. Bornstein
Title: Senior Vice President and Chief Financial Officer




GENERAL ELECTRIC CAPITAL CORPORATION


By: /s/ Keith S. Sherin___­­­­­­­­­­­­­­­­­­­­_______________________
Name:  Keith S. Sherin
Title:  Chairman, Chief Executive Officer and President
 
 
 
(3)

--------------------------------------------------------------------------------

APPENDIX A
GE GUARANTEE
 
FOR VALUE RECEIVED, GENERAL ELECTRIC COMPANY, a New York corporation (the
"Guarantor") hereby fully, irrevocably and unconditionally guarantees (this
"Guarantee") the payment of the principal (including premium, if any) of and any
interest (together with any additional amounts payable in respect of withholding
for or on account of taxes and other governmental charges, to the same extent,
and subject to the same limitations and requirements under, the Applicable
Instrument that would be required under the Applicable Instrument if the payment
were being made by GE Capital or the applicable issuer)  on each Outstanding
Debt Security and each CP Security (each, a "Security" and collectively the
"Securities"), as the same shall become due and payable after any applicable
grace period (whether at maturity or upon redemption, declaration or otherwise),
to each party entitled to receive such payments under the Securities (as
determined by the Applicable Instrument).  Defined terms used in this Guarantee
and not otherwise defined herein shall have the meanings given to such terms in
the Agreement to which this Appendix A is a part.
The Guarantor hereby agrees that its obligations hereunder shall be irrevocable
and unconditional, irrespective of the validity, legality or enforceability of
the Security to which this Guarantee applies, the absence of any action to
enforce such Security, the recovery of any judgment against GE Capital (or the
issuer of such Security guaranteed by GE Capital (such issuer, a "Guaranteed
Issuer")) or any action to enforce the same or any insolvency, bankruptcy,
reorganization or similar proceeding of or with respect to GE Capital (or, as
applicable, the Guaranteed Issuer) or any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor.
The Guarantor hereby expressly waives, to the fullest extent permitted by
applicable law, all rights of setoff, recoupment and counterclaim (provided that
nothing herein shall prevent the assertions of such claims by separate suit or
compulsory counterclaim), the benefit of any statute of limitations affecting
Guarantor's liability hereunder, diligence, presentment, demand of payment,
filing of claims with a court in the event of merger or insolvency bankruptcy,
reorganization or similar proceeding of or with respect to GE Capital (or, as
applicable, the Guaranteed Issuer), any right to require a proceeding first
against GE Capital (or, as applicable, the Guaranteed Issuer), protest or notice
with respect to said Security or the indebtedness evidenced thereby and all
demands whatsoever and covenants that this Guarantee will not be discharged
except by complete performance of the obligations contained in this Guarantee.  
The Guarantor hereby further expressly waives all other defenses or benefits
with respect to this Guarantee that may be afforded by applicable law limiting
the liability of or exonerating guarantors as sureties.
An event of default under, non-payment of or acceleration of any series of the
Securities shall entitle the holders thereof to exercise their rights and
remedies against the Guarantor under this Guarantee in the same manner and to
the same extent as they have the right to do so against GE Capital (or, as
applicable, the Guaranteed Issuer) under the terms of the Applicable Instrument
governing such Securities (or the guarantee of GE Capital related thereto) as
originally issued (or as amended pursuant to its terms).  If any principal or
interest on any Security is rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, reorganization or
(4)

--------------------------------------------------------------------------------

similar proceeding of or with respect to GE Capital (or, as applicable, the
Guaranteed Issuer), the Guarantor's obligations hereunder with respect to such
payment will be reinstated as though such payment has been due but not made at
such time.
Until the holder of said Security has received, from GE Capital (or, as
applicable, the Guaranteed Issuer) or out of its or their assets, or from the
Guarantor or out of its assets, moneys which such holder is entitled to retain
for its own account, equal in the aggregate to the unpaid principal amount of
(including premium, if any, on) said Security plus all accrued and unpaid
interest (together with additional amounts, if any) thereon, the Guarantor will
remain liable on this Guarantee.
The Guarantor shall be subrogated to all rights of the holder of the Security to
which this Guarantee applies against GE Capital (or, as applicable, the
Guaranteed Issuer) in respect of any amounts paid by the Guarantor pursuant to
the provisions of this Guarantee; provided that the Guarantor shall not be
entitled to enforce or receive any payment arising out of, or based upon, such
right of subrogation until all amounts due on or to become due on or in respect
of all the Securities to which this Guarantee relates shall have been paid in
full or duly provided for.
This Guarantee constitutes a guarantee of payment and not collection and is
unsecured and ranks equally and ratably with all other unsecured obligations of
the Guarantor; provided such Guarantee with respect to any subordinated class of
Securities (each Applicable Instrument governing such class of Securities, a
"Subordinated Instrument") will be subordinated to the other obligations of the
Guarantor to the same extent that GE Capital's (or, as applicable, the
Guaranteed Issuer's) obligations under such Subordinated Instrument are
subordinated to other obligations of GE Capital (or, as applicable, the
Guaranteed Issuer), it being understood that (i) the relevant subordination
provisions and related enforcement provisions set forth in each such
Subordinated Instrument shall apply mutatis mutandis to this Guarantee and the
Guarantor in respect of this Guarantee and (ii) this Guarantee is not intended,
and shall not be construed, to change the relative payment priorities of such
Subordinated Instruments as against other obligations of GE Capital (or, as
applicable, the Guaranteed Issuer).
The Guarantor hereby represents and warrants that all acts, conditions and
things required to be done and performed and to have happened precedent to the
creation and issuance of this Guarantee, and to constitute the same the legal,
valid and binding obligation of the Guarantor enforceable in accordance with its
terms, except that enforcement may be limited by bankruptcy, insolvency,
liquidation, reorganization and other laws of general application relating to or
affecting the rights of creditors or by general principles of equity, including
the limitation that specific performance, being an equitable remedy, is
discretionary and may not be ordered, have been done and performed and have
happened in compliance with all applicable laws.
No recourse for the payment on this Guarantee, or for any claim based hereon or
otherwise in respect hereof, or because of the creation of any indebtedness
represented thereby, shall be had against any incorporator, stockholder, officer
or director, as such, past, present or future, of the Guarantor or of any
successor corporation, either directly or through the Guarantor or any successor
corporation, whether by virtue of any constitution, statute or rule of law or by
the enforcement of any assessment or penalty or otherwise, all such liability
being, by the acceptance hereof and as part of the consideration for the issue
hereof, expressly waived and released.
(5)

--------------------------------------------------------------------------------

The Guarantor shall not consolidate with or merge into any other person or
convey, transfer or lease its properties and assets substantially as an entirety
to any person, unless in case the Guarantor shall consolidate with or merge into
another person or convey, transfer or lease its properties and assets
substantially as an entirety to any person, the person formed by such
consolidation or into which the Guarantor is merged or the person which acquires
by conveyance or transfer, or which leases, the properties and assets of the
Guarantor substantially as an entirety shall be a corporation, partnership,
limited liability company, trust or other entity, and shall expressly assume all
obligations under this Guarantee.
Upon any consolidation of the Guarantor with, or merger of the Guarantor into,
any other person or any conveyance, transfer or lease of the properties and
assets of the Guarantor substantially as an entirety, the successor person
formed by such consolidation or into which the Guarantor is merged or to which
such conveyance, transfer or lease is made shall succeed to, and be substituted
for, and may exercise every right and power of, the Guarantor under this
Guarantee with the same effect as if such successor person had been named as the
Guarantor herein; and in the event of any such conveyance or transfer (other
than a lease) the Guarantor shall be discharged from all obligations and
covenants under this Guarantee and may be dissolved and liquidated.
The foregoing Guarantee shall automatically terminate in the event: (a) GE
assumes all obligations of GE Capital under, or as a guarantor of, the
Securities, whether by operation of law or otherwise or (b) as to each separate
class of Outstanding Debt Securities or CP Securities program, the Applicable
Instrument governing such Securities has been amended to include, or otherwise
has the benefit of, a full and unconditional guarantee by GE substantially on
the terms set forth in this Guarantee, with such appropriate changes as GE and
GE Capital may agree solely to conform to the Applicable Instrument governing
the Securities of such class (including any applicable subordination provision
and making the amendment, enforcement and remedial provisions thereunder
applicable to this Guarantee to the same extent they are applicable to the
relevant underlying Securities of such class or any GE Capital guarantee
thereof).
This Guarantee may be amended without the consent of any party entitled to
receive payments under the Securities (as determined by the Applicable
Instrument) to add the holders of additional classes of debt as third party
beneficiaries of this Guarantee (including by adding additional debt securities
to Annex I or additional commercial paper programs to Annex II) or in a manner
not adverse to any such party. The parties hereto also reserve the right without
the consent of any other party to amend the commercial paper programs described
on Annex II hereto, provided that any amendment related to this Guarantee that
is not otherwise permitted, shall only be applied prospectively to CP Securities
issued following the date of such amendment.
This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.
(6)

--------------------------------------------------------------------------------

ANNEX I
DEBT SECURITIES GUARANTEED
1.            Debt securities issued by GE Capital pursuant to a registration
statement filed under the United States Securities Act of 1933, including senior
unsecured, subordinated and senior secured notes issued under the GE Capital
medium term note programs, debt securities issued under the GE Capital
InterNotes program and the floating rate notes issued by GE Capital, but
excluding the GE Interest Plus notes and GE Capital Select notes.*
2.              USD, Euro and GBP-denominated fixed to floating rate
subordinated debentures issued by GE Capital (including those underlying trust
preferred securities (TruPS) issued by any trust owning such debentures;
however, the Guarantee does not extend to such trust preferred securities
themselves or any guarantee thereof).
3.            Debt securities issued or guaranteed by GE Capital under the GE
Capital European programmes (including the standalone Namensschuldverschreibung
issuance) for the issuance of medium-term notes by GE Capital, GE Capital
European Funding, GE Capital UK Funding and/or GE Capital Australia Funding Pty
Ltd.
4.            Debt securities issued by GE Capital Canada Funding Company that
are guaranteed by GE Capital under the GE Capital Canada Funding Company medium
term note program.
5.            Debt securities issued by GE Capital Australia Funding Pty Ltd.
that are guaranteed by GE Capital under the GE Capital Australia Funding Pty
Ltd. medium term note program.
6.            Swiss Franc fixed rate bonds issued by GE Capital.
7.            Japanese Yen fixed and floating rate bonds issued by GE Capital.
8.            Debt securities issued by Security Capital Group Incorporated
(Notes due 2028), Susa Partnership, L.P. (Notes due 2017, 2018 and 2027),
Diamond Senior Living, LLC (Notes due 2016) and GE Capital Franchise Finance
Corporation (Notes due 2026), in each case, that are guaranteed by GE Capital.
9.            Debt securities issued by GE Capital that were originally
co-issued with LJ VP Holdings LLC (Notes due 2019).
_____________________
* The foregoing securities do not include GE Capital subordinated debt
securities (originally issued by General Electric Capital Services, Inc.)
guaranteed by GE, as such securities already benefit from a full and
unconditional GE guarantee.


(7)

--------------------------------------------------------------------------------

 
ANNEX II
COMMERCIAL PAPER PROGRAMS
1.
US commercial paper program existing on the date hereof and providing for
issuances by GE Capital.

2.
Euro-commercial paper programme existing on the date hereof and providing for
issuances by GE Capital, GE Capital European Funding and GE Capital UK Funding.





 


(8)